223 F.2d 355
96 U.S.App.D.C. 63
Francis M. COX, Appellant,v.UNITED STATES of America, Appellee.
No. 12103.
United States Court of Appeals District of Columbia Circuit.
Argued May 10, 1955.Decided June 2, 1955.

Mr. Charles B. Murray, Washington, D.C.  (appointed by this court), for appellant.
Mr. John D. Lane, Asst. U.S. Atty., with whom Messrs. Leo A. Rover, U.S. Atty., Lewis Carroll and Edward P. Troxell, Asst. U.S. Attys., were on the brief, for appellee.  Mr. Harold H. Greene, Asst. U.S. Atty., also entered an appearance for appellee.
Before PRETTYMAN, FAHY and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted of perjury and false swearing in a pauper's oath before the United States Commissioner, which oath was taken in order to secure his discharge from indefinite parole supervision.  Appellant had been sentenced to fine and imprisonment.  He served the term of imprisonment imposed, and was under supervision due to non-payment of the fine at the time he made the oath in order to secure his discharge.


2
He here urges error in the admission and exclusion of evidence and in the instructions to the jury.1  One of these points was not raised in the trial court.  We have nevertheless examined this claim of error and find no reason to depart from the Rules or to exercise the discretionary power we have in cases of plain errors affecting substantial rights.2


3
Nor on the other points raised do we find error.


4
Affirmed.



1
 Other counsel represented appellant at the trial in the District Court


2
 Fed.Rules Crim.Proc. rules 30, 51, 52, 18 U.S.C.A